In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-16-00070-CV
                               ________________________

                           PHILIP SPIEGELBERG, APPELLANT

                                              V.

                              ANGELA CROUCH, APPELLEE



                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
               Trial Court No. 2013-506,910; Honorable Leslie Hatch, Presiding


                                         June 7, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Philip Spiegelberg, filed this appeal from a final order regarding the

interests of O.E.C., a child. The clerk’s record and reporter’s record have both been

filed and Spiegelberg’s brief was originally due on April 18, 2016. On April 25th, the

court sua sponte granted an extension of time to file Spiegelberg’s brief until May 5th,

and in a letter to Spiegelberg, the clerk notified him that failure to timely file a brief would

subject the appeal to dismissal without further notice. See TEX. R. APP. P. 38.8(a)(1),
42.3(b). Spiegelberg did not file a brief or respond to the court’s letter. On May 16th,

the court sua sponte granted Spiegelberg a second extension until May 23rd to file his

brief. The clerk again notified Spiegelberg by letter that failure to file a brief by this

deadline would subject the appeal to dismissal. Spiegelberg has made no response to

the court’s letters and the brief remains outstanding.


       Consequently, this appeal is dismissed for want of prosecution and failure to

comply with a notice from the clerk of this court requiring action within a specified time.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                         Per Curiam




                                                2